Defendants moved pursuant to subdivision 4 of rule 106 of the Rules of Civil Practice to dismiss the complaint for insufficiency. Where a motion is addressed to the sufficiency of the complaint as a whole, it is properly denied if any one of the causes set forth is sufficient. (Advance Music Corp. v. American Tobacco Co., 296 N. Y. 79; Kriger v. Industrial Rehabilitation, 8 A D 2d, 29, affd. 7 N Y 2d 958.) The *778third cause of action, in contract, in our opinion is clearly sufficient, and it is unnecessary to decide, nor do we pass upon, the sufficiency of the other causes of action. (See, also, Lerman v. Johnson, 280 App. Div. 935; Ingraham v. Anderson, 1 A D 2d 743). Concur — Rabin, J. P., Valente, McNally, Stevens and Steuer, JJ.